NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAR 3 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 GARRISON S. JOHNSON,                              No. 15-15967

                   Plaintiff-Appellant,            D.C. No. 1:10-cv-01918-LJO-DLB

   v.
                                                   MEMORANDUM*
 JEFFREY A. BEARD; KELLY
 HARRINGTON, Warden,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Garrison S. Johnson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an equal

protection violation in connection with Inmate Advisory Council (“IAC”)

elections. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of constitutional standing. Maya v. Centex Corp., 658 F.3d 1060, 1067

(9th Cir. 2011). We affirm.

       The district court properly dismissed Johnson’s action on the ground that

Johnson lacked constitutional standing because Johnson failed to show that the

challenged prison regulations concerning the IAC elections resulted in a concrete

and particularized injury to Johnson. See Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992) (setting forth elements of Article III standing); Carroll v.

Natakani, 342 F.3d 934, 946 (9th Cir. 2003) (“While racial classification is subject

to strict scrutiny, a plaintiff, to challenge such classification, must establish

standing through showing a particularized denial of equal treatment.”); Arakaki v.

Hawaii, 314 F.3d 1091, 1097 (9th Cir. 2002) (plaintiffs lacked standing to

challenge Hawaiian statutory and constitutional provisions that required that the

appointed trustees of the Office of Hawaiian Affairs (“OHA”) be citizens of

Hawaiian ancestry because neither plaintiff had been denied appointment as OHA

trustee).

       Because we affirm the district court’s dismissal of Johnson’s action for lack

of Article III standing, we do not reach other issues raised by the parties regarding

the equal protection claim.




                                            2                                       15-15967
      The district court did not abuse its discretion in denying Johnson’s motion

for reconsideration because Johnson failed to establish grounds for such relief. See

Garamendi v. Henin, 683 F.3d 1069, 1077-80 (9th Cir. 2012) (setting forth

standard of review and factors warranting reconsideration under Fed. R. Civ. P.

60(a)); Am. Ironworks & Erectors Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899

(9th Cir. 2001) (setting forth factors warranting reconsideration under Fed. R. Civ.

P. 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    15-15967